Case: 4:18-cr-00876-JAR-NCC Doc. #: 109 Filed: 11/15/19 Page: 1 of 2 PageID #: 361



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                       )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              ) No. 4:18-CR-0876 JAR NCC
 ASHU JOSHI,                                     )
                                                 )
        Defendant.                               )

                     GOVERNMENT’S MOTION TO FILE UNDER SEAL

        COMES NOW the United States of America, by and through Jeffrey B. Jensen, United

 States Attorney for the Eastern District of Missouri, and Colleen C. Lang, Assistant United States

 Attorney for said District, and hereby moves this Court to allow the Government to file a

 supplement to the motion for inquiry under seal due to the matter involving a minor and sensitive

 statements regarding the victim’s identification and location.

                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney

                                                      /s/ Colleen C. Lang
                                                      COLLEEN C. LANG, #56872MO
                                                      Assistant United States Attorney
                                                      111 South 10th Street, Room 20.333
                                                      St. Louis, Missouri 63102
                                                      (314) 539-2200
Case: 4:18-cr-00876-JAR-NCC Doc. #: 109 Filed: 11/15/19 Page: 2 of 2 PageID #: 362



                                 CERTIFICATE OF SERVICE

 I hereby certify that on November 15, 2019, the foregoing was filed electronically with the Clerk
 of the Court to be served by operation of the Court’s electronic filing system upon all counsel of
 record.



                                                      /s/ Colleen C. Lang
                                                      COLLEEN C. LANG, 356872MO
                                                      Assistant United States Attorney
